Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the amendments filed July 12, 2022.
Claims 1, 4, and 5 have been amended.
Claims 2-3 and 6-7 are in their original presentation.
Claims 1-7 are currently pending and have been fully examined.

Claim Objections
Claim(s) 1, 4, and 5 is/are objected to because of the following informalities:  in lines 25-26 of claim 1, the claim recites the limitation “a temperate higher than or equal to a reference temperature”. The limitation should read “a temperature higher than or equal to a reference temperature”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “wherein the first risk factor information related to the user includes… dryness lower than or equal to reference dryness” in line 25. The specification talks about different types of dryness, both dryness of the eye and dryness of a working environment. The use of both of these types of dryness in the specification without indicating which type is claimed renders the claims indefinite. Therefore, the claims must be rejected under 35 USC 112(b).
Claims 2-3 both depend from claim 1 and inherit the defects of the claim. Claims 2-3 are rejected under 112 for the same reasons as claim 1.
Claims 4-5 also recite the same limitation. Claims 4-5 are rejected under 112(b) for the same reason as claim 1.
Claims 6-7 both depend from claim 5 and inherit the defects of the claim. Claims 6-7 are rejected under 112(b) for the same reason as claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samec (US PG Pub. 2016/0270656) in view of Ho (Kam Chun Ho, et al., “A Possible Association Between Dry Eye Symptoms and Body Fat: A Prospective, Cross-Sectional Preliminary Study” Eye & Contact Lens Vol. 43, Number 4, pp. 245-52, nominal date of the issue July 2017, © 2016), in further view of Das (US PG Pub. 2017/0344109).

Claim 1
	Regarding claim 1, Samec teaches
A method of measuring the risk of dry eye, comprising:
Par. [2125], “In one example, the ophthalmic device may be configured to detect whether the eyes of the wearer are dry and to output the liquid out of the outlets 22 upon detecting that the wearer's eyes are indeed dry.”
Receiving, using at least one processor, first sensing data formed by sensing a set area in a body of a user from an electronic device of the user
Par. [2128], “In general, in some embodiments, eye dryness may be detected by imaging the eye and detecting indicia of dryness, or of the presence of water. Once a detected parameter reaches a threshold, the ophthalmic system may be configured to apply a liquid to the eye. For example, multispectral imaging and funduscope examinations of the cellular composition and characteristics of the eye may be used. In some other embodiments, eye dryness may be detected by using an inward-facing camera to detect the glint of the eye tissue. If it is wet, there will be light reflected back, if it is dry the reflection will be less. In some embodiments, a camera and an eye color sensor may be utilized to detect redness in the eye or bloodshot eyes.”
Receiving, using the at least one processor, first risk factor information related to the user
Par. [2128], “In some embodiments, multiple tests or indicators of dryness may be detected in conjunction with one another to increase the accuracy of a dryness determination.”
Par. [1472], “As discussed in relation to FIG. 5, the health system may be designed with a number of additional health-related sensors, in one or more embodiments. The health system may include many sensors (e.g., accelerometers, gyroscopes, temperature sensors, pressure sensors, light sensors, non-invasive blood glucose sensors, ETCO2, EEG, and/or other physiological sensors, etc.) to monitor one or more physiological responses of the user.”
Par. [2203], “As discussed herein, the system may detect the location of the user and may obtain information characterizing the ambient environment, e.g., from the remote data repository. This information may include, e.g., pollen count, pollution, demographics, environmental toxins, interior climate and air quality conditions, lifestyle statistics, proximity to health-care providers, etc.”
Par. [2204], “The head-mounted display system may allow any of the types of diagnostic information for and/or results of the various diagnostic analyses disclosed herein to be correlated with other information, e.g., information relating to other physiological parameters of the user, information about the ambient environment, or temporal information such as the time or date. For example, this other information may be analyzed locally by the system or a remote processing unit to determine whether results of the diagnostic analysis vary depending on any of these other pieces of information.”
Outputting, using the at least one processor, first blink information related to blinking of the user
Par. [2128], “The level of redness in the eye, or bloodshot eyes, may be interpreted by the ophthalmic system as dryness. In some other embodiments, the degree of blinking may be used to determine that the user's eyes are dry.”
This shows that the sensed blink information of the user is output by the sensors to the processor in order to make a determination that the user’s eyes are dry.
Determining whether the patient is at risk by adjusting a risk threshold based on the first risk factor information
Par. [1355]-[1358], “The device of any of the above embodiments, wherein the device is configured to: obtain information regarding an ambient environment of the eyewear; measure biological characteristics of the wearer; and determine a relationship between the information and the measured biological characteristics.”
Par. [2204], “The head-mounted display system may allow any of the types of diagnostic information for and/or results of the various diagnostic analyses disclosed herein to be correlated with other information, e.g., information relating to other physiological parameters of the user, information about the ambient environment, or temporal information such as the time or date. For example, this other information may be analyzed locally by the system or a remote processing unit to determine whether results of the diagnostic analysis vary depending on any of these other pieces of information.”
Adjusting a risk threshold based on the first risk information is similar to weighting the calculation because it is accounting for the risk information related to the patient when determining whether the patient is at risk, such as reducing the thresholds for determining dry eye when the environmental information suggests there would be an increased risk in eye irritation (see par. [2204]).
Determining, using the at least one processor, a first risk of dry eye of the user by combining the first blink information and the first risk factor information, and providing the first risk of dry eye through an input/output device of the electronic device of the user
Par. [2128], “The level of redness in the eye, or bloodshot eyes, may be interpreted by the ophthalmic system as dryness. In some other embodiments, the degree of blinking may be used to determine that the user's eyes are dry. For example, a rate or frequency of blinking above a threshold may be indicative of dryness or other eye irritation, it may trigger the application of a liquid to the eye. In some embodiments, multiple tests or indicators of dryness may be detected in conjunction with one another to increase the accuracy of a dryness determination.”
Par. [2129], “For example, the presence of foreign objects (e.g., as determined by a pollen or particulate count, or a camera inspection of the eye to detect a foreign object on the eye) over a particular threshold may be considered an eye irritant and a saline or water stream may be applied to the eye to flush the irritants. In some cases, a database, such as a remote database, or a calendar may be consulted to validate or determine the likelihood of the presence of foreign objects. For example, it will be appreciated that pollen from different types of plants may be present at different times of the year and a known sensitivity of the user to a particular type of pollen may cause the threshold for the application of medication to the eye to be lowered at a time of year when that particular type of pollen is known to be present. At other times of the year, the threshold may be raised by the ophthalmic system. In some embodiments, the presence of other irritants, such as chemicals or liquids, e.g., chlorine, may be detected or inferred. For example, the user may be determined, by imaging his/her surroundings and/or detecting a location of user, to be in a chlorinated pool. Upon exiting the pool, the ophthalmic system may be configured to flush the eye to remove chlorinated water.”
This shows that there is some sort of weighting of the risk information because it allows the system to adjust the threshold amount of the user based on the different risk factors that might be present, such as likelihood of the presence of irritants in the patient’s environment.
Determining, using the at least one processor, whether the first risk of dry eye belongs to a first reference range
Par. [2128], “In general, in some embodiments, eye dryness may be detected by imaging the eye and detecting indicia of dryness, or of the presence of water. Once a detected parameter reaches a threshold, the ophthalmic system may be configured to apply a liquid to the eye.”
This shows that the determination that the patient has dry eyes is based on whether the indicators of the patient’s dry eyes exceeds a threshold level, which is a reference range.
On the basis of the determination result, transmitting, using the at least one processor, a request message comprising the first risk of dry eye to an expert group relating to the user or the first reference range
Par. [2183], “It will be appreciated that, whether the diagnostic system is configured to perform the health analysis autonomously, semi-autonomously, or under the control of a clinician, the system may be configured to provide results of the health analysis to a clinician. Such control may be advantageous, for example, where the analysis requires a clinician to make a judgment or obtain other data regarding the user that is independent of the parameters that the user-wearable diagnostic system is able to measure. It will be appreciated that, whether the diagnostic system is configured to perform the health analysis autonomously, semi-autonomously, or under the control of a clinician, the system may be configured to provide results of the health analysis to a clinician.”
Par. [2184], “The diagnostic system may be configured to send alerts to the user and/or a clinician in response to comparing the contemporaneous health data with the historical health data. In some embodiments, the diagnostic system may be configured to send alerts indicating the commencement of a health analysis.”
Receiving a response message, which is a response to the request message, comprising guide information configured to reduce the first risk of dry eye from an electronic device of the expert group and providing the response message to the electronic device of the user
Par. [2183], “In some other cases, some input from a clinician or a user may be useful to guide the health analysis and the health analysis may thus be performed semi-autonomously. In yet other cases, the diagnostic system performs the health analysis under the control of the clinician. Such control may be advantageous, for example, where the analysis requires a clinician to make a judgment or obtain other data regarding the user that is independent of the parameters that the user-wearable diagnostic system is able to measure. It will be appreciated that, whether the diagnostic system is configured to perform the health analysis autonomously, semi-autonomously, or under the control of a clinician, the system may be configured to provide results of the health analysis to a clinician. The clinician may then review the results, advise the user of additional diagnostics, develop a therapy protocol, etc.”
Par. [2184], “The diagnostic system may be configured to send alerts to the user and/or a clinician in response to comparing the contemporaneous health data with the historical health data. In some embodiments, the diagnostic system may be configured to send alerts indicating the commencement of a health analysis.”
Par. [2204], “In some other embodiments, the occurrence of a particular diagnostic result may be correlated with the occurrence of particular environmental conditions. This correlation may be used to develop therapeutic protocols. If a particular environment and/or object or conditions within the environment is known to trigger an adverse physiological response, the head-mounted display system may be configured to display an alert warning of the likely adverse response and/or recommending that the environment, condition, and/or object be avoided.”
Separating, using the at least one processor, the guide information included in the response message and performing an action with the device based on the guide information
Par. [2125], “In one example, the ophthalmic device may be configured to detect whether the eyes of the wearer are dry and to output the liquid out of the outlets 22 upon detecting that the wearer's eyes are indeed dry. For example, the ophthalmic system may be configured to output a mist, and thus a mist may be delivered to patients or wearers suffering from dry eye.”
Samec further teaches
The system being able to identify activities corresponding to eye fatigue
Par. [2204], “In another example, the inward-facing camera may detect eye fatigue at the end of a long period of eye strain and may display alerts for ocular stimulus that have been correlated with causing eye strain in the user.”
However, Samec does not teach
Calculating, using the at least one processor, a first weighted value corresponding to the first risk factor information, on the basis of a relationship between one or more pieces of the received first risk factor information and a risk degree
Calculating, a first risk of dry eye of the user by combining the first blink information and the first risk factor information 
Separating, using the at least one processor, the guide information included in the response message and setting a terminal use restriction according to the guide information
Wherein the first risk factor information related to the user includes a monitor use time longer than or equal to 5 hours, a driving time longer than or equal to 2 hours, night driving longer than or equal to 40 minutes, dryness lower than or equal to reference dryness, a temperate higher than or equal to a reference temperature, a presence or absence of a diagnosis history of dry eye syndrome, a history of LASIK, a history of high myopia, a history of glaucoma, and 70s in age
Ho teaches 
Calculating, using the at least one processor, a first weighted value corresponding to the first risk factor information, on the basis of a relationship between one or more pieces of the received first risk factor information and a risk degree, and calculating, a first risk of dry eye of the user by combining weighted values of a plurality of variables 
Pg. 246, “Associations between measures of adiposity and ocular symptom scores were determined using Pearson correlation. Group differences were compared using the independent t test for continuous variables. Standard multiple linear regression analysis was used to develop models to examine predictors of ocular symptoms; final models were selected based on optimizing the R2 and P values. Because only the first two questions in the DEQ-5 and CLDEQ-8 (2QDEQ) are identical, only the sum of scores obtained from these two questions were used for the multivariate analyses to allow symptoms of both lens wearers and nonwearers to be included in the models.[40,42] All variables that correlated with 2QDEQ with a P-value of less than 0.30 were included in the model in a step-wise fashion. Variables in the final model included only significant factors. Interactions if significant were included in the model.”
This shows generating a linear regression model for the determination of a risk of dry eyes. When generating a linear regression model, first the significant variables are identified. Then, these variables are weighted using a beta-coefficient, which is indicative of the relative effect each variable has on the outcome being measured. Later, when using the model, the system inputs all of the present variables and the variables are weighted according to their beta-coefficients and summed to determine the predicted outcome (see Pg. 250, Table 4, which lists the beta-coefficients of the variables used in the regression model).
Note on the Ho reference, although the date of the issue of the journal is within the same month as the priority date, the reference carries a copyright date of 2016 (see MPEP 2182.02.I, which cites to a case where the copyright date was used to establish the date of a reference for use in making a rejection).
Pg. 250, “A moderate positive correlation was found suggesting that people with higher body fat % may be more likely to report dry eye symptoms.”
This shows that the purpose of the regression model was to predict symptoms of dry eye based on risk information related to a patient (i.e., high body fat %).
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Samec the ability to calculate a weighted value corresponding to the risk information and calculating a risk of dry eye by combining the weighted value of a plurality of variables, as taught by Ho, because a standard multiple linear regression model is a known way to make predictions of an event based on the correlation between the variable and the outcome (see Ho, pg. 247, 250).
Das teaches
Separating, using the at least one processor, the guide information included in the response message and setting a terminal use restriction according to the guide information
Par. [0024], “Such health information, together with medical history information (e.g., eye prescriptions) of the user, may be used to determine a variety of recommendations to be made to the user such as, for example, that the user needs to take a break from using the user device. In addition to recommendations, a user device management action for controlling the user device (e.g., switching to sleep mode, reducing brightness with one or more images and/or texts, increasing brightness with one or more images and/or texts, increasing or decreasing text and/or image sizes, reducing or increasing speed of content or image changes or transitions) may also be performed.”
Fig. 7B; Par. [0058], “As illustrated in FIG. 7B, the user device management action notification screen 702 includes a notification section 724 (e.g., “SWITCH TO SLEEP MODE NOTIFICATION”), which includes health information 726 (e.g., “YOUR EYES ARE TIRED”) of the user determined using the body information, and a user device management action 728 (e.g., “SWITCHED TO SLEEP MODE”) notifying the user that the user device 300 will be switched to the sleep mode for a time period 730 (e.g., “10 MINUTES”). In such example, the user may not be provided the ability to change or delay the user device management action, and the user device 300 will be switched to the sleep mode for about ten minutes in thirty seconds.” 
Par. [0067], “The system provider device may control the user device usage (e.g. the length of a continuous usage session, the length of a break between two continuous usage sessions, brightness of the display, volume of the sound) based on those health conditions.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Samec and Ho the ability to separate the guide information from the response message provided to the user and set a terminal use restriction according to the guide information, as taught by Das, because it “allows the system provider device to provide personalized health protection for the user based on the user's health conditions.” (Das, par. [0067]).
Das further teaches
Wherein the first risk factor information related to the user includes a monitor use time longer than or equal to 5 hours, a driving time longer than or equal to 2 hours, night driving longer than or equal to 40 minutes, dryness lower than or equal to reference dryness, a temperate higher than or equal to a reference temperature, a presence or absence of a diagnosis history of dry eye syndrome, a history of LASIK, a history of high myopia, a history of glaucoma, and 70s in age
Par. [0035], “In the example of FIG. 4, user device management configuration 412 is associated with user body information 404 that includes facial information (e.g., “EYE DRYNESS>DRYNESS THRESHOLD”). The facial information is associated with a current user health condition indicating that the user has a relatively high-level of eye dryness (e.g., having a dryness level higher than a dryness threshold). In some examples, the dryness threshold may be determined during a training period when the user does not experience any eye discomfort. In some examples, the dryness threshold may be determined based on eye health conditions of the user (e.g., a dryness threshold for a user received LASIK eye procedure may be lower than another user who has not received LASIK eye procedure). The user device management configuration 412 provides that regardless of the user's pre-existing health conditions, for a user with a relatively high-level of eye dryness, the system provider device 200 may cause the user device to perform a user device action 406 to display a notification indicating that the user is experiencing a relatively high level of eye dryness.”
This shows that the system is able to use a history of LASIK in determining the user’s risk for dryness.
The claim only requires calculating the first weighted valued “on the basis of a relationship between one or more pieces of the received first risk factor information and a risk degree”. This means that only a subset of one or more pieces of information are actually required to be used in the calculation. Any of the other first information that is listed in the claim but not used in the calculation is nonfunctional descriptive material because there is additional information performs no function with respect to the product to which it is associated (MPEP 2111.05). Because the additional types of first information are nonfunctional descriptive material, those types of first information will be given little to no patentable weight. Id.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Samec, Ho, and Das the ability to use first risk factor information that includes a history of LASIK, as taught by Das, because a person who has had LASIK is likely to be more susceptible to dry eyes than a person who has not had LASIK (see Das, par. [0035]).

Claim 2
	Regarding claim 2, the combination of Samec, Ho, and Das teaches all the limitations of claim 1. However, Samec does not teach
The guide information comprising at least one selected from the group consisting of a longest continuous use time, screen brightness information, and rest time information after continuous use
Das teaches
The guide information comprising at least one selected from the group consisting of a longest continuous use time, screen brightness information, and rest time information after continuous use
Fig. 7B; Par. [0058], “As illustrated in FIG. 7B, the user device management action notification screen 702 includes a notification section 724 (e.g., “SWITCH TO SLEEP MODE NOTIFICATION”), which includes health information 726 (e.g., “YOUR EYES ARE TIRED”) of the user determined using the body information, and a user device management action 728 (e.g., “SWITCHED TO SLEEP MODE”) notifying the user that the user device 300 will be switched to the sleep mode for a time period 730 (e.g., “10 MINUTES”). In such example, the user may not be provided the ability to change or delay the user device management action, and the user device 300 will be switched to the sleep mode for about ten minutes in thirty seconds.” 
Par. [0067], “The system provider device may control the user device usage (e.g. the length of a continuous usage session, the length of a break between two continuous usage sessions, brightness of the display, volume of the sound) based on those health conditions.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Samec, Ho, and Das the ability to have the guide information consisting of a longest continuous use time, screen brightness information, and rest time information after continuous use, as taught by Das, because it “allows the system provider device to provide personalized health protection for the user based on the user's health conditions.” (Das, par. [0067]).

Claim 3
	Regarding claim 3, the combination of Samec, Ho, and Das teaches all the limitations of claim 1. The combination of Samec and Das further teaches 
After the setting, receiving, using the at least one processor, second sensing data formed by sensing the set area and receiving second risk factor information at a point in time after the terminal use restriction is applied; calculating, using the at least one processor, a second weighted value corresponding to the second risk factor information; outputting, using the at least one processor, second blink information related to blinking of the user, on the basis of the second sensing data; calculating, using the at least one processor, a second risk of dry eye of the user by combining the second blink information and the second weighted value
These limitations describe performing an additional iteration of the steps of the method of claim 1 performed any time after the setting of the terminal use restriction. Samec teaches the ability to perform multiple measurements and storing the multiple measurements for comparison and trend analysis 
See Par. [2184], “In addition to conducting a one-time health analysis based on current health data, the diagnostic system may be configured to track health data over time. The diagnostic system may be configured to perform health analysis based on this tracked health data. In some embodiments, the diagnostic system may be configured to compare contemporaneous health data with historical health data.”
Samec further teaches
Generating an improvement effect of the guide information by comparing the first and second risks of dry eye, and providing a message comprising the improvement effect
Par. [2184], “The diagnostic system may be configured to perform health analysis based on this tracked health data. In some embodiments, the diagnostic system may be configured to compare contemporaneous health data with historical health data. The diagnostic system may be configured to send alerts to the user and/or a clinician in response to comparing the contemporaneous health data with the historical health data.”
The improvement effect is simply a comparison of the dry eye risk determination before setting the use restriction and the dry eye risk determination after the use restriction. This is simply providing the users of the system with a comparison of the patient’s information at each of the measurements. (see specification, par. [0075], “The improvement effect of the guide information may be calculated on the basis of whether the second risk of dry eye is lower than the first risk of dry eye.”).

Claim 4
	Claim 4 is a system claim reciting a device for measuring the risk of dry eye comprising components configured to perform functions that are the same or substantially similar to the steps of the method of claim 1. Samec teaches the following limitations not addressed by the rejection of claim 1:
A device for measuring the risk of dry eye
Par. [2125], “In one example, the ophthalmic device may be configured to detect whether the eyes of the wearer are dry and to output the liquid out of the outlets 22 upon detecting that the wearer's eyes are indeed dry.”
Please refer to the rejection of claim 1 for additional limitations.

Claim 5
Claim 5 is a computer program product claim reciting a non-transitory computer-readable recording medium storing instructions to execute a method that is the same or substantially similar to the method of claim 1. Samec teaches the following limitations not addressed by the rejection of claim 1:
A non-transitory computer-readable recording medium storing instructions to execute a method of measuring the risk of dry eye
Par. [2214], “Code modules or any type of data may be stored on any type of non-transitory computer-readable medium, such as physical computer storage including hard drives, solid state memory, random access memory (RAM), read only memory (ROM), optical disc, volatile or non-volatile storage, combinations of the same and/or the like.”
Please refer to the rejection of claim 1 for additional limitations.

Claims 6-7
Claims 6-7 are computer program product claims dependent from claim 5 that recite additional limitations that are the same or substantially similar to the limitations of claims 2-3, respectively. Please refer to the rejections of claims 5 and 2-3.

Response to Arguments
Claim interpretation
The Applicant’s amendments to claim 4 have made it so that the claim will no longer be interpreted under 112(f). 

112 Rejections
Applicant’s arguments and amendments, see Remarks, filed July 12, 2022, with respect to the 112 rejection have been fully considered and are persuasive.  The 112 rejection to claim 4 has been withdrawn. 
However, upon further consideration based upon the amended limitations, a new ground(s) of rejection is made in view of 35 USC 112(b).

Prior Art Rejections
Applicant's arguments filed July 12, 2022, have been fully considered but they are not persuasive.
The Applicant asserts that the combination of references fail to teach all of the claimed limitations. The arguments in support of this assertion are not persuasive.
The Applicant argues that the cited references do not teach, “wherein the first risk factor information related to the user includes a monitor use time longer than or equal to 5 hours, a driving time longer than or equal to 2 hours, night driving longer than or equal to 40 minutes, dryness lower than or equal to reference dryness, a temperate higher than or equal to a reference temperature, a presence or absence of a diagnosis history of dry eye syndrome, a history of LASIK, a history of high myopia, a history of glaucoma, and 70s in age”. This argument is not persuasive.
“To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404).” (MPEP 2111.05).
The claim only requires calculating the first weighted valued “on the basis of a relationship between one or more pieces of the received first risk factor information and a risk degree”. This means that only a subset of one or more pieces of information are actually required to be used in the calculation. Any of the other first information that is listed in the claim but not used in the calculation is nonfunctional descriptive material because there is additional information performs no function with respect to the product to which it is associated (MPEP 2111.05). Because the additional types of first information are nonfunctional descriptive material, those types of first information will be given little to no patentable weight. Id.
Das teaches using whether or not a user has had LASIK in determining their risk for dry eyes by setting a threshold level for dry eye lower if the person has had LASIK (Das, par. [0035]). Because DAS teaches “a history of LASIK” as risk factor information, Das teaches “one or more pieces of the received first risk factor information” and the other pieces of the received first risk factor information are nonfunctional descriptive material that are given little to no patentable weight.
Therefore, the argument that the cited references do not teach all of the claimed limitations is not persuasive.
For at least the foregoing reasons, the prior art rejections will be sustained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686